[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             SEPT 22, 2006
                              No. 05-15409                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 04-14057-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DEDERRIAN LEVON WILLIAMS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                           (September 22, 2006)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Dedderrian Levon Williams appeals his 120-month sentence imposed after
pleading guilty to possession with intent to distribute cocaine, in violation of 21

U.S.C. § 841(a)(1).

      At sentencing, Williams moved the district court for a guideline downward

departure, pursuant to U.S.S.G. § 5H1.4, based on his renal kidney disease, which

the court denied. However, the court then varied his sentence down to the statutory

minimum sentence pursuant to 18 U.S.C. § 3553(a). On appeal, Williams argues

that the district court erred by refusing to impose a sentence lower than the

statutory mandatory minimum sentence because such a decision violated the

Eighth Amendment. Specifically, he argues that, because he is seriously infirm, the

district court should have imposed a lesser sentence or home imprisonment so that

he could receive the medical care that he needs.

      If the defendant requests a downward departure from the guideline range,

and the district court refuses to grant the departure, we have no jurisdiction to

review the district court’s decision “unless the district court incorrectly believed

that it lacked the statutory authority to depart from the guideline range.” United

States v. Norris, 452 F.3d 1275, 1282 (11th Cir. 2006). Furthermore, district courts

are governed by the mandatory minimum sentences established by Congress and

have “no discretion to depart downward from the relevant statutory mandatory

minimum sentences.” United States v. Simpson, 228 F.3d 1294, 1303 (11th Cir.



                                           2
2000). We have stated that:

             There are only two circumstances in which a court can
             depart downward from a statutorily authorized
             mandatory minimum sentence. Either the Government
             must file a motion to recognize the defendant’s
             “substantial assistance” in the investigation or
             prosecution of another, see 18 U.S.C. § 3553(e), or, the
             defendant must fall within the provisions of the “safety
             valve” embodied in 18 U.S.C. § 3553(f).

Id. at 1304-05.

      Additionally, following the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), we review

sentences under the advisory guideline regime for “unreasonable[ness].” Booker,

543 U.S. at 261, 125 S.Ct. at 765. We have stated that the district court first must

correctly calculate the defendant's guideline range, then, using the 18 U.S.C.

§ 3553(a) sentencing factors, the court can impose a more severe or more lenient

sentence, as long as it is reasonable. United States v. Crawford, 407 F.3d 1174,

1179 (11th Cir. 2005). The relevant § 3553(a) factors are:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need for the sentence imposed
      (A) to reflect the seriousness of the offense, to promote respect for the
      law, and to provide just punishment for the offense; (B) to afford
      adequate deterrence to criminal conduct; (C) to protect the public
      from further crimes of the defendant; and (D) to provide the defendant
      with needed [treatment]; (3) the kinds of sentences available; (4) the
      kinds of sentence and the sentencing range. . .; (6) the need to avoid
      unwarranted sentence disparities among defendants with similar

                                           3
      records who have been found guilty of similar conduct; and (7) the
      need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a); Booker, 543 U.S. at 260-61, 125 S.Ct. at 765-66.

      We have held that “[i]n non-capital cases, the Eighth Amendment

encompasses, at most, only a narrow proportionality principle.” United States v.

Brant, 62 F.3d 367, 368 (11th Cir. 1995). A threshold determination must be made

“that a sentence imposed is grossly disproportionate to the offense committed.”

United States v. Arias-Izquierdo, 449 F.3d 1168, 1186 (11th Cir. 2006)(internal

citation omitted).

      Upon review of the record and the sentencing transcripts, and upon

consideration of the briefs of the parties, we find no reversible error. To the extent

that Williams appeals the district court’s refusal to depart downward, pursuant to §

5H1.4, this Court does not have jurisdiction to hear Williams’s appeal, as the

district court recognized its discretionary authority to depart. To the extent,

however, that Williams appeals the reasonableness of his sentence, the imposition

of the statutory mandatory minimum sentence was reasonable, as the district court

did not have any authority to impose a sentence below the statutory minimum

sentence. Accordingly, we affirm.

      AFFIRMED.




                                           4